206 F.2d 400
Michael H. P. O'DWYER, Appellant,v.John R. CRANOR, Superintendent of the Washington State Penitentiary, at Walla Walla, Washington, Appellee.
No. 13758.
United States Court of Appeals Ninth Circuit.
August 24, 1953.

Appeal from the United States District Court for the Eastern District of Washington, Southern Division; Sam M. Driver, Judge.
Michael H. P. O'Dwyer, in pro. per.
Don Eastvold, Atty. Gen., and Cyrus A. Dimmick, Asst. Atty. Gen., of Wash., for appellee.
Before MATHEWS, HEALY and BONE, Circuit Judges.
PER CURIAM.


1
This appeal is from an order denying a petition of appellant, Michael H. P. O'Dwyer, for a writ of habeas corpus. No error appearing, the order is affirmed.